Citation Nr: 0628839	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In March 2004, the veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge.  In 
November 2005, the Board, among other things, remanded the 
remaining issues on appeal for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that another remand is required because, 
while the appeal was remanded in November 2005 to obtain a 
medical opinion as to "whether it is at least as likely as 
not that the veteran's bilateral hearing loss [and/or 
tinnitus was] etiologically related to service" and the 
veteran was afforded a VA examination in January 2006, that 
examiner did not answer the questions asked by the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  Moreover, 
because the same examiner failed to answer these same 
questions at the November 2002 VA examination, on remand the 
medical opinion must be obtained from another VA examiner. 

On remand, the veteran should once again be notified that the 
record is negative for any medical records showing 
complaints, diagnoses, or treatment for bilateral hearing 
loss and/or tinnitus for many years following his 1975 
separation from military service.  Therefore, since such 
evidence is critical to establishing his claims, he should 
once again be invited to provide VA with the names and 
addresses of all healthcare professionals as well as any 
employers that provided him treatment for these disabilities 
since 1975.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); But see 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  

In this regard, because the record shows that the veteran had 
a disability retirement, on remand, he should be invited to 
obtain and file with VA all the medical records generated in 
connection with that disability retirement that have not 
already been associated with the claims file.  See 
38 U.S.C.A. § 5103A(b) (West 2002).  

Similarly, in order to help VA ascertain his post-service 
occupational noise exposure, he should also be asked to 
provide VA with a statement outlining his post-service 
employment along with a description of his duties at each 
place of employment.  Id.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Veterans Claims Assistance Act of 2000 
(VCAA), notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims except for the information regarding effective dates 
found in the April 2006 supplemental statement of the case.  
As these questions are potentially involved in the present 
appeal, this case must also be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claims 
on appeal as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  The RO should contact the veteran and 
notify him that the record is negative 
for any medical records showing 
complaints, diagnoses, or treatment for 
bilateral hearing loss and/or tinnitus 
for many years following his 1975 
separation from military service, this 
evidence is critical to establishing his 
claims, and he should be invited to file 
with VA the names and addresses of all 
healthcare professionals as well as any 
employers that provided him treatment for 
these disabilities since 1975.  

In this regard, the veteran should be 
specifically invited to obtain and file 
with VA all the medical records generated 
in connection with his disability 
retirement that have not already been 
associated with the claims file.  

In order to help VA ascertain his post-
service occupational noise exposure, he 
should also be asked to provide VA with a 
statement outlining his post-service 
employment along with a description of 
his duties at each place of employment.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should have the 
veteran's claims file reviewed by an 
audiologist and an ears, nose, and throat 
specialist that have not previously 
examined the veteran.  Based on a review 
of the claim's folder and the results of 
the earlier examinations as well as based 
on the veteran's in-service and post-
service work histories, the examiners 
using their best medical judgment should 
provide consensus answers to the 
following questions: 

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
bilateral hearing loss was caused or 
aggravated by military service?

b.  Is it at least as likely as not 
the bilateral hearing loss 
manifested itself to a compensable 
degree within the first postservice 
year?  

In this context, the RO should 
provide the physician a copy of 
Tables VI and VII from 38 C.F.R. 
Part 4 (2005).

c.  Is it at least as likely as not 
that tinnitus was caused or 
aggravated by military service?

Note:  In providing answers to the above 
questions, the examiners should comment 
on the veteran's in-service and post-
service work histories.

4.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO should 
implement corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the April 2006 SSOC 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


